        Case 1:19-cv-09177-PGG-BCM Document 44 Filed 02/02/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOCELYN PIERRE,

                           Plaintiff,                                 ORDER

             - against -                                     19 Civ. 9177 (PGG) (BCM)

THE BAY SEAFOOD CUISINE EAST 49TH
LLC d/b/a JASMINE RESTAURANT,
CHINA CHALET EAST LLC, and 216 E.
49TH STREET, L.L.C.,

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               For the reasons stated during the January 28, 2021 hearing, Plaintiff’s application

for a default judgment as to The Bay Seafood Cuisine East 49th LLC d/b/a Jasmine Restaurant

and China Chalet East LLC is denied.

               Plaintiff is directed to file any Second Amended Complaint no later than February

11, 2021.

               Plaintiff and Defendant 216 E. 49th Street, L.L.C. are directed to consult further

about the facts of this case with a view toward resolving the matter through negotiated

settlement, and to submit a report about the status of those discussions no later than February 11,

2021.

Dated: New York, New York
       February 2, 2021
